Exhibit 10.102

CATALYST SEMICONDUCTOR, INC.

2003 STOCK INCENTIVE PLAN

AS AMENDED AND RESTATED AS OF DECEMBER 21, 2006


--------------------------------------------------------------------------------


CATALYST SEMICONDUCTOR, INC.

2003 STOCK INCENTIVE PLAN

AS AMENDED AND RESTATED AS OF DECEMBER 21, 2006


SECTION 1. INTRODUCTION.

The Company’s Board of Directors adopted the Catalyst Semiconductor, Inc. 2003
Stock Incentive Plan on November 12, 2002 (the “Adoption Date”), which is
amended and restated as of December 21, 2006.  The Plan is the successor to the
Company’s Stock Option Plan (the “Predecessor Plan”).  Awards granted pursuant
to the Predecessor Plan are subject to the terms and conditions of the
Predecessor Plan.

The purpose of the Plan is to promote the long-term success of the Company and
the creation of shareholder value by offering Key Employees an opportunity to
acquire a proprietary interest in the success of the Company, or to increase
such interest; to encourage such selected persons to continue to provide
services to the Company, and to attract to the Company new individuals with
outstanding qualifications.

The Plan seeks to achieve this purpose by providing for Awards in the form of
Restricted Stock, Restricted Stock Units, Stock Appreciation Rights and Options
(which may constitute Incentive Stock Options or Nonstatutory Stock Options).

The Plan shall be governed by, and construed in accordance with, the laws of the
State of California (except its choice-of-law provisions).  Capitalized terms
shall have the meaning provided in Section 2 unless otherwise provided in this
Plan or the applicable Stock Option Agreement, SAR Agreement, Restricted Stock
Agreement or Restricted Stock Unit Agreement.


SECTION 2. DEFINITIONS.


(A)                                  “AFFILIATE” MEANS ANY ENTITY OTHER THAN A
SUBSIDIARY, IF THE COMPANY AND/OR ONE OR MORE SUBSIDIARIES OWN NOT LESS THAN 50%
OF SUCH ENTITY.  FOR PURPOSES OF DETERMINING AN INDIVIDUAL’S “SERVICE,” THIS
DEFINITION SHALL INCLUDE ANY ENTITY OTHER THAN A SUBSIDIARY, IF THE COMPANY, A
PARENT AND/OR ONE OR MORE SUBSIDIARIES OWN NOT LESS THAN 50% OF SUCH ENTITY.


(B)                                 “AWARD” MEANS ANY AWARD OF AN OPTION, SAR,
RESTRICTED STOCK OR RESTRICTED STOCK UNIT UNDER THE PLAN.


(C)                                  “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY, AS CONSTITUTED FROM TIME TO TIME.


(D)                                 “CHANGE IN CONTROL” EXCEPT AS MAY OTHERWISE
BE PROVIDED IN A STOCK OPTION AGREEMENT, SAR AGREEMENT, RESTRICTED STOCK
AGREEMENT OR RESTRICTED STOCK UNIT AGREEMENT, MEANS THE OCCURRENCE OF ANY OF THE
FOLLOWING:


(I)                                     THE CONSUMMATION OF A MERGER OR
CONSOLIDATION OF THE COMPANY WITH OR INTO ANOTHER ENTITY OR ANY OTHER CORPORATE
REORGANIZATION, IF MORE THAN 50% OF THE COMBINED VOTING POWER OF THE CONTINUING
OR SURVIVING ENTITY’S SECURITIES OUTSTANDING IMMEDIATELY AFTER SUCH MERGER,
CONSOLIDATION OR OTHER REORGANIZATION IS OWNED BY PERSONS WHO WERE NOT
STOCKHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO SUCH MERGER, CONSOLIDATION OR
OTHER REORGANIZATION;


--------------------------------------------------------------------------------





(II)                                  THE SALE, TRANSFER OR OTHER DISPOSITION OF
ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS;


(III)                               A CHANGE IN THE COMPOSITION OF THE BOARD, AS
A RESULT OF WHICH LESS THAN A MAJORITY OF THE INCUMBENT DIRECTORS ARE DIRECTORS
WHO EITHER (I) HAD BEEN DIRECTORS OF THE COMPANY ON THE DATE THE COMPANY’S
STOCKHOLDERS INITIALLY APPROVE THE PLAN (THE “ORIGINAL DIRECTORS”) OR (II) WERE
ELECTED, OR NOMINATED FOR ELECTION, TO THE BOARD WITH THE AFFIRMATIVE VOTES OF
AT LEAST A MAJORITY OF THE AGGREGATE OF THE ORIGINAL DIRECTORS WHO WERE STILL IN
OFFICE AT THE TIME OF THE ELECTION OR NOMINATION AND THE DIRECTORS WHOSE
ELECTION OR NOMINATION WAS PREVIOUSLY SO APPROVED;


(IV)                              ANY TRANSACTION AS A RESULT OF WHICH ANY
PERSON BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE
EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING
AT LEAST 50% OF THE TOTAL VOTING POWER REPRESENTED BY THE COMPANY’S THEN
OUTSTANDING VOTING SECURITIES.  FOR PURPOSES OF THIS PARAGRAPH (III), THE TERM
“PERSON” SHALL HAVE THE SAME MEANING AS WHEN USED IN SECTIONS 13(D) AND 14(D) OF
THE EXCHANGE ACT BUT SHALL EXCLUDE:

(A)                              A TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES
UNDER AN EMPLOYEE BENEFIT PLAN OF THE COMPANY OR A SUBSIDIARY OF THE COMPANY;

(B)                                A CORPORATION OWNED DIRECTLY OR INDIRECTLY BY
THE STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR
OWNERSHIP OF THE COMMON STOCK OF THE COMPANY; AND

(C)                                THE COMPANY; OR


(V)                                 A COMPLETE LIQUIDATION OR DISSOLUTION OF THE
COMPANY.


(E)                                  “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.


(F)                                    “COMMITTEE” MEANS A COMMITTEE CONSISTING
OF ONE OR MORE MEMBERS OF THE BOARD THAT IS APPOINTED BY THE BOARD (AS DESCRIBED
IN SECTION 3) TO ADMINISTER THE PLAN.


(G)                                 “COMMON STOCK” MEANS THE COMPANY’S COMMON
STOCK.


(H)                                 “COMPANY” MEANS CATALYST SEMICONDUCTOR,
INC., A DELAWARE CORPORATION.


(I)                                     “CONSULTANT” MEANS AN INDIVIDUAL WHO
PERFORMS BONA FIDE SERVICES TO THE COMPANY, A PARENT, A SUBSIDIARY OR AN
AFFILIATE OTHER THAN AS AN EMPLOYEE, DIRECTOR OR A NON-EMPLOYEE DIRECTOR.


(J)                                     “DIRECTOR” MEANS A MEMBER OF THE BOARD
WHO IS ALSO AN EMPLOYEE.


(K)                                  “DISABILITY” MEANS THAT THE KEY EMPLOYEE IS
UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY
DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN
DEATH OR WHICH HAS LASTED OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF
NOT LESS THAN 12 MONTHS.


(L)                                     “EMPLOYEE” MEANS ANY INDIVIDUAL WHO IS A
COMMON-LAW EMPLOYEE OF THE COMPANY, A PARENT, A SUBSIDIARY OR AN AFFILIATE.


(M)                               “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED.

2


--------------------------------------------------------------------------------





(N)                                 “EXERCISE PRICE” MEANS, IN THE CASE OF AN
OPTION, THE AMOUNT FOR WHICH A SHARE MAY BE PURCHASED UPON EXERCISE OF SUCH
OPTION, AS SPECIFIED IN THE APPLICABLE STOCK OPTION AGREEMENT.  “EXERCISE
PRICE,” IN THE CASE OF A SAR, MEANS AN AMOUNT, AS SPECIFIED IN THE APPLICABLE
SAR AGREEMENT, WHICH IS SUBTRACTED FROM THE FAIR MARKET VALUE OF A SHARE IN
DETERMINING THE AMOUNT PAYABLE UPON EXERCISE OF SUCH SAR.


(O)                                 “FAIR MARKET VALUE” MEANS THE MARKET PRICE
OF SHARES, DETERMINED BY THE COMMITTEE AS FOLLOWS:


(I)                                     IF THE SHARES WERE TRADED ON A STOCK
EXCHANGE ON THE DATE IN QUESTION, THEN THE FAIR MARKET VALUE SHALL BE EQUAL TO
THE LAST TRADING PRICE REPORTED BY THE APPLICABLE COMPOSITE TRANSACTIONS REPORT
FOR THE DATE OF GRANT;


(II)                                  IF THE SHARES WERE TRADED OVER-THE-COUNTER
ON THE DATE IN QUESTION AND WERE CLASSIFIED AS A NATIONAL MARKET ISSUE, THEN THE
FAIR MARKET VALUE SHALL BE EQUAL TO THE LAST TRADING PRICE QUOTED BY THE NASDAQ
SYSTEM FOR THE DATE OF GRANT;


(III)                               IF THE SHARES WERE TRADED OVER-THE-COUNTER
ON THE DATE IN QUESTION BUT WERE NOT CLASSIFIED AS A NATIONAL MARKET ISSUE, THEN
THE FAIR MARKET VALUE SHALL BE EQUAL TO THE MEAN BETWEEN THE HIGH BID AND LOW
ASKED PRICES QUOTED BY THE NASDAQ SYSTEM FOR THE DATE OF GRANT; AND


(IV)                              IF NONE OF THE FOREGOING PROVISIONS IS
APPLICABLE, THEN THE FAIR MARKET VALUE SHALL BE DETERMINED BY THE COMMITTEE IN
GOOD FAITH ON SUCH BASIS AS IT DEEMS APPROPRIATE.

Whenever possible, the determination of Fair Market Value by the Committee shall
be based on the prices reported in the Western Edition of The Wall Street
Journal.  Such determination shall be conclusive and binding on all persons.


(P)                                 “GRANT” MEANS ANY GRANT OF AN AWARD UNDER
THE PLAN.


(Q)                                 “INCENTIVE STOCK OPTION” OR “ISO” MEANS AN
INCENTIVE STOCK OPTION DESCRIBED IN CODE SECTION 422(B).


(R)                                    “KEY EMPLOYEE” MEANS AN EMPLOYEE,
DIRECTOR, NON-EMPLOYEE DIRECTOR OR CONSULTANT WHO HAS BEEN SELECTED BY THE
COMMITTEE TO RECEIVE AN AWARD UNDER THE PLAN.


(S)                                  “NON-EMPLOYEE DIRECTOR” MEANS A MEMBER OF
THE BOARD WHO IS NOT AN EMPLOYEE.


(T)                                    “NONSTATUTORY STOCK OPTION” OR “NSO”
MEANS A STOCK OPTION THAT IS NOT AN ISO.


(U)                                 “OPTION” MEANS AN ISO OR NSO GRANTED UNDER
THE PLAN ENTITLING THE OPTIONEE TO PURCHASE SHARES.


(V)                                 “OPTIONEE” MEANS AN INDIVIDUAL, ESTATE OR
OTHER ENTITY THAT HOLDS AN OPTION.


(W)                               “PARENT” MEANS ANY “PARENT CORPORATION” OF THE
COMPANY AS DEFINED UNDER CODE SECTION 424(E).  AN ENTITY THAT ATTAINS THE STATUS
OF A PARENT ON A DATE AFTER THE ADOPTION OF THE PLAN SHALL BE CONSIDERED A
PARENT COMMENCING AS OF SUCH DATE.

3


--------------------------------------------------------------------------------





(X)                                   “PARTICIPANT” MEANS AN INDIVIDUAL OR
ESTATE OR OTHER ENTITY THAT HOLDS AN AWARD.


(Y)                                 “PLAN” MEANS THIS CATALYST SEMICONDUCTOR,
INC. 2003 STOCK INCENTIVE PLAN, AS IT MAY BE AMENDED FROM TIME TO TIME.


(Z)                                   “RESTRICTED STOCK” MEANS A SHARE AWARDED
UNDER THE PLAN.


(AA)                            “RESTRICTED STOCK AGREEMENT” MEANS THE AGREEMENT
DESCRIBED IN SECTION 8 EVIDENCING EACH AWARD OF RESTRICTED STOCK.


(BB)                          “RESTRICTED STOCK UNIT” OR “RSU” MEANS A
BOOKKEEPING ENTRY REPRESENTING AN AMOUNT EQUAL TO THE FAIR MARKET VALUE OF ONE
SHARE, GRANTED PURSUANT TO SECTION 9.  EACH RESTRICTED STOCK UNIT REPRESENTS AN
UNFUNDED AND UNSECURED OBLIGATION OF THE COMPANY.


(CC)                            “RESTRICTED STOCK UNIT AGREEMENT” MEANS THE
AGREEMENT DESCRIBED IN SECTION 9 EVIDENCING EACH AWARD OF A RESTRICTED STOCK
UNIT.


(DD)                          “SAR AGREEMENT” MEANS THE AGREEMENT DESCRIBED IN
SECTION 10 EVIDENCING ACH AWARD OF A STOCK APPRECIATION RIGHT.


(EE)                            “SECURITIES ACT” MEANS THE SECURITIES ACT OF
1933, AS AMENDED.


(FF)                                “SERVICE” MEANS SERVICE AS AN EMPLOYEE,
DIRECTOR, NON-EMPLOYEE DIRECTOR OR CONSULTANT.


(GG)                          “SHARE” MEANS ONE SHARE OF COMMON STOCK.


(HH)                          “STOCK APPRECIATION RIGHT” OR “SAR” MEANS A STOCK
APPRECIATION RIGHT AWARDED UNDER THE PLAN.


(II)                                  “STOCK OPTION AGREEMENT” MEANS THE
AGREEMENT DESCRIBED IN SECTION 6 EVIDENCING EACH GRANT OF AN OPTION.


(JJ)                                  “SUBSIDIARY” MEANS ANY “SUBSIDIARY
CORPORATION” OF THE COMPANY AS DEFINED UNDER CODE SECTION 424(F) (OTHER THAN THE
COMPANY).  AN ENTITY THAT ATTAINS THE STATUS OF A SUBSIDIARY ON A DATE AFTER THE
ADOPTION OF THE PLAN SHALL BE CONSIDERED A SUBSIDIARY COMMENCING AS OF SUCH
DATE.


(KK)                            “10-PERCENT SHAREHOLDER” MEANS AN INDIVIDUAL WHO
OWNS MORE THAN TEN PERCENT (10%) OF THE TOTAL COMBINED VOTING POWER OF ALL
CLASSES OF OUTSTANDING STOCK OF THE COMPANY, ITS PARENT OR ANY OF ITS
SUBSIDIARIES.  IN DETERMINING STOCK OWNERSHIP, THE ATTRIBUTION RULES OF SECTION
424(D) OF THE CODE SHALL BE APPLIED.


SECTION 3. ADMINISTRATION.


(A)                                  COMMITTEE COMPOSITION.  A COMMITTEE
APPOINTED BY THE BOARD SHALL ADMINISTER THE PLAN.  THE BOARD SHALL DESIGNATE ONE
OF THE MEMBERS OF THE COMMITTEE AS CHAIRPERSON.  IF NO COMMITTEE HAS BEEN
APPROVED, THE ENTIRE BOARD SHALL CONSTITUTE THE COMMITTEE.  MEMBERS OF THE
COMMITTEE SHALL SERVE FOR SUCH PERIOD OF TIME AS THE BOARD MAY DETERMINE AND
SHALL BE SUBJECT TO REMOVAL BY THE BOARD AT ANY TIME.  THE BOARD MAY ALSO AT ANY
TIME TERMINATE THE FUNCTIONS OF THE COMMITTEE AND REASSUME ALL POWERS AND
AUTHORITY PREVIOUSLY DELEGATED TO THE COMMITTEE.

4


--------------------------------------------------------------------------------





WITH RESPECT TO OFFICERS OR DIRECTORS SUBJECT TO SECTION 16 OF THE EXCHANGE ACT,
THE COMMITTEE SHALL CONSIST OF THOSE INDIVIDUALS WHO SHALL SATISFY THE
REQUIREMENTS OF RULE 16B-3 (OR ITS SUCCESSOR) UNDER THE EXCHANGE ACT WITH
RESPECT TO AWARDS GRANTED TO PERSONS WHO ARE OFFICERS OR DIRECTORS OF THE
COMPANY UNDER SECTION 16 OF THE EXCHANGE ACT.  NOTWITHSTANDING THE PREVIOUS
SENTENCE, FAILURE OF THE COMMITTEE TO SATISFY THE REQUIREMENTS OF RULE 16B-3
SHALL NOT INVALIDATE ANY AWARDS GRANTED BY SUCH COMMITTEE.

The Board may also appoint one or more separate committees of the Board, each
composed of one or more directors of the Company who need not qualify under
Rule 16b-3, who may administer the Plan with respect to Key Employees who are
not considered officers or directors of the Company under Section 16 of the
Exchange Act, may grant Awards under the Plan to such Key Employees and may
determine all terms of such Awards.

Notwithstanding the foregoing, the Board shall constitute the Committee and
shall administer the Plan with respect to all Awards granted to Non-Employee
Directors.


(B)                                 AUTHORITY OF THE COMMITTEE.  SUBJECT TO THE
PROVISIONS OF THE PLAN, THE COMMITTEE SHALL HAVE FULL AUTHORITY AND DISCRETION,
SUBJECT TO APPROVAL BY THE BOARD TO TAKE ANY ACTIONS IT DEEMS NECESSARY OR
ADVISABLE FOR THE ADMINISTRATION OF THE PLAN.  SUCH ACTIONS SHALL INCLUDE:


(I)                                     SELECTING KEY EMPLOYEES WHO ARE TO
RECEIVE AWARDS UNDER THE PLAN;


(II)                                  RECOMMENDING TO THE BOARD THE TYPE,
NUMBER, VESTING REQUIREMENTS AND OTHER FEATURES AND CONDITIONS OF SUCH AWARDS;


(III)                               INTERPRETING THE PLAN;


(IV)                              MAKING ALL OTHER DECISIONS RELATING TO THE
OPERATION OF THE PLAN;


(V)                                 CREATING SUCH PLANS OR SUBPLANS AS MAY BE
NECESSARY OR ADVISABLE TO ALLOW THE GRANT OF AWARDS UNDER THE PLAN IN NON-UNITED
STATES JURISDICTIONS OR TO NON-UNITED STATES TAXPAYERS; AND


(VI)                              EFFECTUATING AN EXCHANGE OF AWARDS FOR OTHER
AWARDS OR OTHER CONSIDERATION.

The Committee may adopt such rules or guidelines, as it deems appropriate to
implement the Plan.  Subject to approval by the Board, the Committee’s
recommendations under the Plan shall be final and binding on all persons.


(C)                                  INDEMNIFICATION.  EACH MEMBER OF THE
COMMITTEE, OR OF THE BOARD, SHALL BE INDEMNIFIED AND HELD HARMLESS BY THE
COMPANY AGAINST AND FROM (I) ANY LOSS, COST, LIABILITY, OR EXPENSE THAT MAY BE
IMPOSED UPON OR REASONABLY INCURRED BY HIM OR HER IN CONNECTION WITH OR
RESULTING FROM ANY CLAIM, ACTION, SUIT, OR PROCEEDING TO WHICH HE OR SHE MAY BE
A PARTY OR IN WHICH HE OR SHE MAY BE INVOLVED BY REASON OF ANY ACTION TAKEN OR
FAILURE TO ACT UNDER THE PLAN OR ANY STOCK OPTION AGREEMENT, SAR AGREEMENT,
RESTRICTED STOCK AGREEMENT OR RESTRICTED STOCK UNIT AGREEMENT, AND (II) FROM ANY
AND ALL AMOUNTS PAID BY HIM OR HER IN SETTLEMENT THEREOF, WITH THE COMPANY’S
APPROVAL, OR PAID BY HIM OR HER IN SATISFACTION OF ANY JUDGMENT IN ANY SUCH
CLAIM, ACTION, SUIT, OR PROCEEDING AGAINST HIM OR HER, PROVIDED HE OR SHE SHALL
GIVE THE COMPANY AN OPPORTUNITY, AT ITS OWN EXPENSE, TO HANDLE AND DEFEND THE
SAME BEFORE HE OR SHE UNDERTAKES TO HANDLE AND DEFEND IT ON HIS OR HER OWN
BEHALF.  THE FOREGOING RIGHT OF INDEMNIFICATION SHALL NOT BE EXCLUSIVE OF ANY
OTHER RIGHTS OF INDEMNIFICATION TO WHICH SUCH PERSONS MAY BE

5


--------------------------------------------------------------------------------





ENTITLED UNDER THE COMPANY’S CERTIFICATE OF INCORPORATION OR BYLAWS, BY
CONTRACT, AS A MATTER OF LAW, OR OTHERWISE, OR UNDER ANY POWER THAT THE COMPANY
MAY HAVE TO INDEMNIFY THEM OR HOLD THEM HARMLESS.


SECTION 4. ELIGIBILITY.


(A)                                  GENERAL RULES.  ONLY EMPLOYEES, DIRECTORS,
NON-EMPLOYEE DIRECTORS AND CONSULTANTS SHALL BE ELIGIBLE FOR DESIGNATION AS KEY
EMPLOYEES BY THE COMMITTEE.


(B)                                 INCENTIVE STOCK OPTIONS.  ONLY KEY EMPLOYEES
WHO ARE COMMON-LAW EMPLOYEES OF THE COMPANY, A PARENT OR A SUBSIDIARY SHALL BE
ELIGIBLE FOR THE GRANT OF ISOS.  IN ADDITION, A KEY EMPLOYEE WHO IS A 10-PERCENT
SHAREHOLDER SHALL NOT BE ELIGIBLE FOR THE GRANT OF AN ISO UNLESS THE
REQUIREMENTS SET FORTH IN SECTION 422(C)(5) OF THE CODE ARE SATISFIED.


SECTION 5. SHARES SUBJECT TO PLAN.


(A)                                  BASIC LIMITATION.  THE STOCK ISSUABLE UNDER
THE PLAN SHALL BE AUTHORIZED BUT UNISSUED SHARES OR TREASURY SHARES.  THE
AGGREGATE NUMBER OF SHARES RESERVED FOR AWARDS UNDER THE PLAN SHALL INITIALLY
EQUAL 4,811,250, WHICH INCLUDES SHARES AVAILABLE FOR FUTURE GRANT UNDER THE
PREDECESSOR PLAN AND SHARES SUBJECT TO AWARDS UNDER THE PREDECESSOR PLAN.


(B)                                 ANNUAL ADDITION.  BEGINNING WITH THE FIRST
FISCAL YEAR OF THE COMPANY BEGINNING AFTER THE EFFECTIVE DATE OF THIS PLAN, ON
THE FIRST DAY OF EACH FISCAL YEAR, SHARES SHALL BE ADDED TO THE PLAN EQUAL TO
THE LESSER OF (I) 5% (FIVE PERCENT) OF THE OUTSTANDING SHARES AS OF THE LAST DAY
OF THE PRIOR FISCAL YEAR, (II) 1,000,000 SHARES, SUBJECT TO THE ADJUSTMENT
PURSUANT TO SECTION 11, OR (III) SUCH LESSER AMOUNT AS THE BOARD MAY DETERMINE.


(C)                                  ADDITIONAL SHARES.  IF AWARDS ARE FORFEITED
OR TERMINATE FOR ANY OTHER REASON BEFORE BEING EXERCISED, THEN THE SHARES
UNDERLYING SUCH AWARDS SHALL AGAIN BECOME AVAILABLE FOR AWARDS UNDER THE PLAN.

If SARs are exercised, then only the number of Shares (if any) actually issued
in settlement of such SARs shall reduce the number available under Section 5(a)
and the balance shall again become available for Awards under the Plan.

If earned RSUs are settled in Shares, then only the number of Shares actually
issued in settlement of such RSUs shall reduce the number available under
Section 5(a) and the balance shall again become available for Awards under the
Plan.


(D)                                 DIVIDEND EQUIVALENTS.  ANY DIVIDEND
EQUIVALENTS DISTRIBUTED UNDER THE PLAN SHALL NOT BE APPLIED AGAINST THE NUMBER
OF SHARES AVAILABLE FOR AWARDS.


(E)                                  LIMITS ON OPTIONS AND SARS.  NO KEY
EMPLOYEE SHALL RECEIVE OPTIONS TO PURCHASE SHARES AND/OR SARS DURING ANY FISCAL
YEAR COVERING IN EXCESS OF 500,000.


(F)                                    LIMITS ON RESTRICTED STOCK AND RESTRICTED
STOCK UNITS.  NO KEY EMPLOYEE SHALL RECEIVE AWARD(S) OF RESTRICTED STOCK AND/OR
RESTRICTED STOCK UNITS DURING ANY FISCAL YEAR COVERING IN EXCESS OF 500,000
SHARES.


SECTION 6. TERMS AND CONDITIONS OF OPTIONS.


(A)                                  STOCK OPTION AGREEMENT.  EACH GRANT UNDER
THE PLAN SHALL BE EVIDENCED BY A STOCK OPTION AGREEMENT BETWEEN THE OPTIONEE AND
THE COMPANY.  SUCH OPTION SHALL BE SUBJECT TO ALL

6


--------------------------------------------------------------------------------





APPLICABLE TERMS AND CONDITIONS OF THE PLAN AND MAY BE SUBJECT TO ANY OTHER
TERMS AND CONDITIONS THAT ARE NOT INCONSISTENT WITH THE PLAN AND THAT THE
COMMITTEE DEEMS APPROPRIATE FOR INCLUSION IN A STOCK OPTION AGREEMENT.  THE
PROVISIONS OF THE VARIOUS STOCK OPTION AGREEMENTS ENTERED INTO UNDER THE PLAN
NEED NOT BE IDENTICAL.  A STOCK OPTION AGREEMENT MAY PROVIDE THAT NEW OPTIONS
WILL BE GRANTED AUTOMATICALLY TO THE OPTIONEE WHEN HE OR SHE EXERCISES THE PRIOR
OPTIONS.  THE STOCK OPTION AGREEMENT SHALL ALSO SPECIFY WHETHER THE OPTION IS AN
ISO OR AN NSO.


(B)                                 NUMBER OF SHARES.  EACH STOCK OPTION
AGREEMENT SHALL SPECIFY THE NUMBER OF SHARES THAT ARE SUBJECT TO THE OPTION AND
SHALL PROVIDE FOR THE ADJUSTMENT OF SUCH NUMBER IN ACCORDANCE WITH SECTION 11.


(C)                                  EXERCISE PRICE.  AN OPTION’S EXERCISE PRICE
SHALL BE ESTABLISHED BY THE COMMITTEE AND SET FORTH IN A STOCK OPTION
AGREEMENT.  TO THE EXTENT REQUIRED BY APPLICABLE LAW THE EXERCISE PRICE OF AN
ISO SHALL NOT BE LESS THAN 100% OF THE FAIR MARKET VALUE (110% FOR 10-PERCENT
SHAREHOLDERS) OF A SHARE ON THE DATE OF GRANT.


(D)                                 EXERCISABILITY AND TERM.  EACH STOCK OPTION
AGREEMENT SHALL SPECIFY THE DATE WHEN ALL OR ANY INSTALLMENT OF THE OPTION IS TO
BECOME EXERCISABLE.  THE STOCK OPTION AGREEMENT SHALL ALSO SPECIFY THE TERM OF
THE OPTION; PROVIDED THAT THE TERM OF AN ISO SHALL IN NO EVENT EXCEED TEN (10)
YEARS FROM THE DATE OF GRANT.  TO THE EXTENT REQUIRED BY APPLICABLE LAW, AN
OPTION THAT IS GRANTED TO A 10-PERCENT SHAREHOLDER SHALL HAVE A MAXIMUM TERM OF
FIVE (5) YEARS.  NO OPTION CAN BE EXERCISED AFTER THE EXPIRATION DATE PROVIDED
IN THE APPLICABLE STOCK OPTION AGREEMENT.  A STOCK OPTION AGREEMENT MAY PROVIDE
FOR ACCELERATED EXERCISABILITY IN THE EVENT OF THE OPTIONEE’S DEATH, DISABILITY
OR RETIREMENT OR OTHER EVENTS AND MAY PROVIDE FOR EXPIRATION PRIOR TO THE END OF
ITS TERM IN THE EVENT OF THE TERMINATION OF THE OPTIONEE’S SERVICE.  A STOCK
OPTION AGREEMENT MAY PERMIT AN OPTIONEE TO EXERCISE AN OPTION BEFORE IT IS
VESTED, SUBJECT TO THE COMPANY’S RIGHT OF REPURCHASE OVER ANY SHARES ACQUIRED
UNDER THE UNVESTED PORTION OF THE OPTION (AN “EARLY EXERCISE”), WHICH RIGHT OF
REPURCHASE SHALL LAPSE AT THE SAME RATE THE OPTION WOULD HAVE VESTED HAD THERE
BEEN NO EARLY EXERCISE.  IN NO EVENT SHALL THE COMPANY BE REQUIRED TO ISSUE
FRACTIONAL SHARES UPON THE EXERCISE OF AN OPTION.


(E)                                  MODIFICATIONS OR ASSUMPTION OF OPTIONS. 
WITHIN THE LIMITATIONS OF THE PLAN, THE COMMITTEE MAY MODIFY, EXTEND OR ASSUME
OUTSTANDING OPTIONS OR MAY ACCEPT THE CANCELLATION OF OUTSTANDING OPTIONS
(WHETHER GRANTED BY THE COMPANY OR BY ANOTHER ISSUER) IN RETURN FOR THE GRANT OF
NEW OPTIONS FOR THE SAME OR A DIFFERENT NUMBER OF SHARES AND AT THE SAME OR A
DIFFERENT EXERCISE PRICE.  THE FOREGOING NOTWITHSTANDING, NO MODIFICATION OF AN
OPTION SHALL, WITHOUT THE CONSENT OF THE OPTIONEE, ALTER OR IMPAIR HIS OR HER
RIGHTS OR OBLIGATIONS UNDER SUCH OPTION.


(F)                                    TRANSFERABILITY OF OPTIONS.  EXCEPT AS
OTHERWISE PROVIDED IN THE APPLICABLE STOCK OPTION AGREEMENT AND THEN ONLY TO THE
EXTENT PERMITTED BY APPLICABLE LAW, NO OPTION SHALL BE TRANSFERABLE BY THE
OPTIONEE OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION.  EXCEPT
AS OTHERWISE PROVIDED IN THE APPLICABLE STOCK OPTION AGREEMENT, AN OPTION MAY BE
EXERCISED DURING THE LIFETIME OF THE OPTIONEE ONLY OR BY THE GUARDIAN OR LEGAL
REPRESENTATIVE OF THE OPTIONEE.  NO OPTION OR INTEREST THEREIN MAY BE ASSIGNED,
PLEDGED OR HYPOTHECATED BY THE OPTIONEE DURING HIS LIFETIME, WHETHER BY
OPERATION OF LAW OR OTHERWISE, OR BE MADE SUBJECT TO EXECUTION, ATTACHMENT OR
SIMILAR PROCESS.


(G)                                 NO RIGHTS AS STOCKHOLDER.  AN OPTIONEE, OR A
TRANSFEREE OF AN OPTIONEE, SHALL HAVE NO RIGHTS AS A STOCKHOLDER WITH RESPECT TO
ANY COMMON STOCK COVERED BY AN OPTION UNTIL SUCH PERSON BECOMES ENTITLED TO
RECEIVE SUCH COMMON STOCK BY FILING A NOTICE OF EXERCISE AND PAYING THE EXERCISE
PRICE PURSUANT TO THE TERMS OF SUCH OPTION.


(H)                                 RESTRICTIONS ON TRANSFER.  ANY SHARES ISSUED
UPON EXERCISE OF AN OPTION SHALL BE SUBJECT TO SUCH RIGHTS OF REPURCHASE, RIGHTS
OF FIRST REFUSAL AND OTHER TRANSFER RESTRICTIONS AS THE

7


--------------------------------------------------------------------------------





COMMITTEE MAY DETERMINE.  SUCH RESTRICTIONS SHALL APPLY IN ADDITION TO ANY
RESTRICTIONS THAT MAY APPLY TO HOLDERS OF SHARES GENERALLY AND SHALL ALSO COMPLY
TO THE EXTENT NECESSARY WITH APPLICABLE LAW.


SECTION 7. PAYMENT FOR OPTION SHARES.


(A)                                  GENERAL RULE.  THE ENTIRE EXERCISE PRICE OF
SHARES ISSUED UPON EXERCISE OF OPTIONS SHALL BE PAYABLE IN CASH AT THE TIME WHEN
SUCH SHARES ARE PURCHASED, EXCEPT AS FOLLOWS:


(I)                                     IN THE CASE OF AN ISO GRANTED UNDER THE
PLAN, PAYMENT SHALL BE MADE ONLY PURSUANT TO THE EXPRESS PROVISIONS OF THE
APPLICABLE STOCK OPTION AGREEMENT.  THE STOCK OPTION AGREEMENT MAY SPECIFY THAT
PAYMENT MAY BE MADE IN ANY FORM(S) DESCRIBED IN THIS SECTION 7.


(II)                                  IN THE CASE OF AN NSO GRANTED UNDER THE
PLAN, THE COMMITTEE MAY IN ITS DISCRETION, AT ANY TIME ACCEPT PAYMENT IN ANY
FORM(S) DESCRIBED IN THIS SECTION 7.


(B)                                 SURRENDER OF STOCK.  TO THE EXTENT THAT THIS
SECTION 7(B) IS APPLICABLE, PAYMENT FOR ALL OR ANY PART OF THE EXERCISE PRICE
MAY BE MADE WITH SHARES WHICH HAVE ALREADY BEEN OWNED BY THE OPTIONEE FOR SUCH
DURATION AS SHALL BE SPECIFIED BY THE COMMITTEE.  SUCH SHARES SHALL BE VALUED AT
THEIR FAIR MARKET VALUE ON THE DATE WHEN THE NEW SHARES ARE PURCHASED UNDER THE
PLAN.


(C)                                  OTHER FORMS OF PAYMENT.  TO THE EXTENT THAT
THIS SECTION 7(C) IS APPLICABLE, PAYMENT MAY BE MADE IN ANY OTHER FORM THAT IS
CONSISTENT WITH APPLICABLE LAWS, REGULATIONS AND RULES.


SECTION 8. TERMS AND CONDITIONS FOR AWARDS OF RESTRICTED STOCK.


(A)                                  TIME, AMOUNT AND FORM OF AWARDS.  AWARDS
UNDER THIS SECTION 8 MAY BE GRANTED IN THE FORM OF RESTRICTED STOCK.  RESTRICTED
STOCK MAY ALSO BE AWARDED IN COMBINATION WITH NSOS OR SARS, AND SUCH AN AWARD
MAY PROVIDE THAT THE RESTRICTED STOCK WILL BE FORFEITED IN THE EVENT THAT THE
RELATED NSOS OR SARS ARE EXERCISED.


(B)                                 AGREEMENTS.  EACH AWARD OF RESTRICTED STOCK
UNDER THE PLAN SHALL BE EVIDENCED BY A RESTRICTED STOCK AGREEMENT BETWEEN THE
PARTICIPANT AND THE COMPANY.  SUCH AWARDS SHALL BE SUBJECT TO ALL APPLICABLE
TERMS AND CONDITIONS OF THE PLAN AND MAY BE SUBJECT TO ANY OTHER TERMS AND
CONDITIONS THAT ARE NOT INCONSISTENT WITH THE PLAN AND THAT THE COMMITTEE DEEMS
APPROPRIATE FOR INCLUSION IN THE APPLICABLE AGREEMENT.  THE PROVISIONS OF THE
VARIOUS AGREEMENTS ENTERED INTO UNDER THE PLAN NEED NOT BE IDENTICAL.


(C)                                  PAYMENT FOR RESTRICTED STOCK.  RESTRICTED
STOCK MAY BE ISSUED WITH OR WITHOUT CASH CONSIDERATION UNDER THE PLAN.


(D)                                 VESTING CONDITIONS.  EACH AWARD OF
RESTRICTED STOCK SHALL BECOME VESTED, IN FULL OR IN INSTALLMENTS, UPON
SATISFACTION OF THE CONDITIONS SPECIFIED IN THE APPLICABLE AGREEMENT.  AN
AGREEMENT MAY PROVIDE FOR ACCELERATED VESTING IN THE EVENT OF THE PARTICIPANT’S
DEATH, DISABILITY OR RETIREMENT OR OTHER EVENTS.


(E)                                  ASSIGNMENT OR TRANSFER OF RESTRICTED
STOCK.  EXCEPT AS PROVIDED IN SECTION 14, OR IN A RESTRICTED STOCK AGREEMENT, OR
AS REQUIRED BY APPLICABLE LAW, A RESTRICTED STOCK AWARD GRANTED UNDER THE PLAN
SHALL NOT BE ANTICIPATED, ASSIGNED, ATTACHED, GARNISHED, OPTIONED, TRANSFERRED
OR MADE SUBJECT TO ANY CREDITOR’S PROCESS, WHETHER VOLUNTARILY, INVOLUNTARILY OR
BY OPERATION OF LAW.  ANY ACT IN VIOLATION OF THIS SECTION 8(E) SHALL BE VOID. 
HOWEVER, THIS SECTION 8(E) SHALL NOT PRECLUDE A PARTICIPANT FROM DESIGNATING A
BENEFICIARY WHO WILL RECEIVE ANY OUTSTANDING RESTRICTED STOCK AWARDS IN

8


--------------------------------------------------------------------------------





THE EVENT OF THE PARTICIPANT’S DEATH, NOR SHALL IT PRECLUDE A TRANSFER OF
RESTRICTED STOCK AWARDS BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION.


(F)                                    TRUSTS.  NEITHER THIS SECTION 8 NOR ANY
OTHER PROVISION OF THE PLAN SHALL PRECLUDE A PARTICIPANT FROM TRANSFERRING OR
ASSIGNING RESTRICTED STOCK TO (A) THE TRUSTEE OF A TRUST THAT IS REVOCABLE BY
SUCH PARTICIPANT ALONE, BOTH AT THE TIME OF THE TRANSFER OR ASSIGNMENT AND AT
ALL TIMES THEREAFTER PRIOR TO SUCH PARTICIPANT’S DEATH, OR (B) THE TRUSTEE OF
ANY OTHER TRUST TO THE EXTENT APPROVED IN ADVANCE BY THE COMMITTEE IN WRITING. 
A TRANSFER OR ASSIGNMENT OF RESTRICTED STOCK FROM SUCH TRUSTEE TO ANY PERSON
OTHER THAN SUCH PARTICIPANT SHALL BE PERMITTED ONLY TO THE EXTENT APPROVED IN
ADVANCE BY THE COMMITTEE IN WRITING, AND RESTRICTED STOCK HELD BY SUCH TRUSTEE
SHALL BE SUBJECT TO ALL OF THE CONDITIONS AND RESTRICTIONS SET FORTH IN THE PLAN
AND IN THE APPLICABLE RESTRICTED STOCK AGREEMENT, AS IF SUCH TRUSTEE WERE A
PARTY TO SUCH AGREEMENT.


(G)                                 VOTING AND DIVIDEND RIGHTS.  THE HOLDERS OF
RESTRICTED STOCK AWARDED UNDER THE PLAN SHALL HAVE THE SAME VOTING, DIVIDEND AND
OTHER RIGHTS AS THE COMPANY’S OTHER STOCKHOLDERS.  A RESTRICTED STOCK AGREEMENT,
HOWEVER, MAY REQUIRE THAT THE HOLDERS OF RESTRICTED STOCK INVEST ANY CASH
DIVIDENDS RECEIVED IN ADDITIONAL RESTRICTED STOCK.  SUCH ADDITIONAL RESTRICTED
STOCK SHALL BE SUBJECT TO THE SAME CONDITIONS AND RESTRICTIONS AS THE AWARD WITH
RESPECT TO WHICH THE DIVIDENDS WERE PAID.  SUCH ADDITIONAL RESTRICTED STOCK
SHALL NOT REDUCE THE NUMBER OF SHARES AVAILABLE UNDER SECTION 5.


SECTION 9. TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS.


(A)                                  TIME AND FORM OF AWARDS.  AWARDS UNDER THIS
SECTION 9 MAY BE GRANTED IN THE FORM OF RESTRICTED STOCK UNITS.  RESTRICTED
STOCK UNITS MAY BE GRANTED AT ANY TIME FROM TIME TO TIME AS DETERMINED BY THE
COMMITTEE.


(B)                                 RESTRICTED STOCK UNIT AGREEMENT.  EACH AWARD
OF RESTRICTED STOCK UNITS UNDER THE PLAN SHALL BE EVIDENCED BY A RESTRICTED
STOCK UNIT AGREEMENT BETWEEN THE PARTICIPANT AND THE COMPANY.  SUCH AWARDS SHALL
BE SUBJECT TO ALL APPLICABLE TERMS AND CONDITIONS OF THE PLAN AND MAY BE SUBJECT
TO ANY OTHER TERMS AND CONDITIONS THAT ARE NOT INCONSISTENT WITH THE PLAN AND
THAT THE COMMITTEE DEEMS APPROPRIATE FOR INCLUSION IN THE APPLICABLE AGREEMENT. 
THE PROVISIONS OF THE VARIOUS AGREEMENTS ENTERED INTO UNDER THE PLAN NEED NOT BE
IDENTICAL.


(C)                                  NUMBER OF SHARES.  EACH RESTRICTED STOCK
UNIT AGREEMENT SHALL SPECIFY THE NUMBER OF SHARES TO WHICH EACH RSU PERTAINS AND
SHALL PROVIDE FOR THE ADJUSTMENT OF SUCH NUMBER IN ACCORDANCE WITH SECTION 11.


(D)                                 PAYMENT FOR RESTRICTED STOCK UNITS.  EARNED
RESTRICTED STOCK UNITS MAY BE SETTLED ONLY IN CASH, SHARES OR A COMBINATION OF
BOTH, AS DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION.  PAYMENT OF EARNED
RESTRICTED STOCK UNITS SHALL BE MADE AS SOON AS PRACTICABLE AFTER THE DATE(S)
DETERMINED BY THE COMMITTEE AND SET FORTH IN THE RESTRICTED STOCK UNIT
AGREEMENT.


(E)                                  VESTING CONDITIONS.  EACH AWARD OF
RESTRICTED STOCK UNITS SHALL BECOME VESTED UPON SATISFACTION OF THE CONDITIONS
SPECIFIED IN THE APPLICABLE AGREEMENT.  SUCH VESTING CONDITIONS SHALL BE SET BY
THE COMMITTEE IN ITS DISCRETION, WHICH, DEPENDING ON THE EXTENT TO WHICH THE
CRITERIA ARE MET, WILL DETERMINE THE NUMBER OF SHARES, AMOUNT OF CASH OR A
COMBINATION OF BOTH, AS APPLICABLE, THAT WILL BE PAID OUT TO THE PARTICIPANT. 
THE COMMITTEE MAY SET VESTING CRITERIA BASED UPON THE ACHIEVEMENT OF
COMPANY-WIDE, BUSINESS UNIT, OR INDIVIDUAL GOALS (INCLUDING, BUT NOT LIMITED TO,
CONTINUED EMPLOYMENT), OR ANY OTHER BASIS DETERMINED BY THE COMMITTEE IN ITS
DISCRETION.


(F)                                    EARNED RESTRICTED STOCK UNITS.  UPON
MEETING THE APPLICABLE VESTING CONDITIONS, THE PARTICIPANT SHALL BE ENTITLED TO
RECEIVE A PAYOUT AS DETERMINED BY THE COMMITTEE.

9


--------------------------------------------------------------------------------





NOTWITHSTANDING THE FOREGOING, AT ANY TIME AFTER THE GRANT OF RESTRICTED STOCK
UNITS, THE COMMITTEE, IN ITS SOLE DISCRETION, MAY REDUCE OR WAIVE ANY VESTING
CONDITIONS THAT MUST BE MET TO RECEIVE A PAYOUT.


(G)                                 CANCELLATION.  ON THE DATE SET FORTH IN THE
RESTRICTED STOCK UNIT AGREEMENT, ALL UNEARNED RESTRICTED STOCK UNITS SHALL BE
FORFEITED TO THE COMPANY.


SECTION 10. TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS.


(A)                                  SAR AGREEMENT.  EACH AWARD OF A SAR UNDER
THE PLAN SHALL BE EVIDENCED BY A SAR AGREEMENT BETWEEN THE OPTIONEE AND THE
COMPANY.  SUCH SAR SHALL BE SUBJECT TO ALL APPLICABLE TERMS OF THE PLAN AND MAY
BE SUBJECT TO ANY OTHER TERMS THAT ARE NOT INCONSISTENT WITH THE PLAN.  THE
PROVISIONS OF THE VARIOUS SAR AGREEMENTS ENTERED INTO UNDER THE PLAN NEED NOT BE
IDENTICAL.  SARS MAY BE GRANTED IN CONSIDERATION OF A REDUCTION IN THE
OPTIONEE’S OTHER COMPENSATION.


(B)                                 NUMBER OF SHARES.  EACH SAR AGREEMENT SHALL
SPECIFY THE NUMBER OF SHARES TO WHICH THE SAR PERTAINS AND SHALL PROVIDE FOR THE
ADJUSTMENT OF SUCH NUMBER IN ACCORDANCE WITH SECTION 11.


(C)                                  EXERCISE PRICE.  EACH SAR AGREEMENT SHALL
SPECIFY THE EXERCISE PRICE.  A SAR AGREEMENT MAY SPECIFY AN EXERCISE PRICE THAT
VARIES IN ACCORDANCE WITH A PREDETERMINED FORMULA WHILE THE SAR IS OUTSTANDING.


(D)                                 EXERCISABILITY AND TERM.  EACH SAR AGREEMENT
SHALL SPECIFY THE DATE WHEN ALL OR ANY INSTALLMENT OF THE SAR IS TO BECOME
EXERCISABLE.  THE SAR AGREEMENT SHALL ALSO SPECIFY THE TERM OF THE SAR.  A SAR
AGREEMENT MAY PROVIDE FOR ACCELERATED EXERCISABILITY IN THE EVENT OF THE
OPTIONEE’S DEATH, DISABILITY OR RETIREMENT OR OTHER EVENTS AND MAY PROVIDE FOR
EXPIRATION PRIOR TO THE END OF ITS TERM IN THE EVENT OF THE TERMINATION OF THE
OPTIONEE’S SERVICE.  SARS MAY ALSO BE AWARDED IN COMBINATION WITH OPTIONS OR
RESTRICTED STOCK, AND SUCH AN AWARD MAY PROVIDE THAT THE SARS WILL NOT BE
EXERCISABLE UNLESS THE RELATED OPTIONS OR RESTRICTED STOCK ARE FORFEITED.  A SAR
MAY BE INCLUDED IN AN ISO ONLY AT THE TIME OF GRANT BUT MAY BE INCLUDED IN AN
NSO AT THE TIME OF GRANT OR AT ANY SUBSEQUENT TIME, BUT NOT LATER THAN SIX
MONTHS BEFORE THE EXPIRATION OF SUCH NSO.  A SAR GRANTED UNDER THE PLAN MAY
PROVIDE THAT IT WILL BE EXERCISABLE ONLY IN THE EVENT OF A CHANGE IN CONTROL.


(E)                                  EXERCISE OF SARS.  IF, ON THE DATE WHEN A
SAR EXPIRES, THE EXERCISE PRICE UNDER SUCH SAR IS LESS THAN THE FAIR MARKET
VALUE ON SUCH DATE BUT ANY PORTION OF SUCH SAR HAS NOT BEEN EXERCISED OR
SURRENDERED, THEN SUCH SAR SHALL AUTOMATICALLY BE DEEMED TO BE EXERCISED AS OF
SUCH DATE WITH RESPECT TO SUCH PORTION.  UPON EXERCISE OF A SAR, THE OPTIONEE
(OR ANY PERSON HAVING THE RIGHT TO EXERCISE THE SAR AFTER HIS OR HER DEATH)
SHALL RECEIVE FROM THE COMPANY (I) SHARES, (II) CASH OR (III) A COMBINATION OF
SHARES AND CASH, AS THE COMMITTEE SHALL DETERMINE.  THE AMOUNT OF CASH AND/OR
THE FAIR MARKET VALUE OF SHARES RECEIVED UPON EXERCISE OF SARS SHALL, IN THE
AGGREGATE, BE EQUAL TO THE AMOUNT BY WHICH THE FAIR MARKET VALUE (ON THE DATE OF
SURRENDER) OF THE SHARES SUBJECT TO THE SARS EXCEEDS THE EXERCISE PRICE.


(F)                                    MODIFICATION OR ASSUMPTION OF SARS. 
WITHIN THE LIMITATIONS OF THE PLAN, THE COMMITTEE MAY MODIFY, EXTEND OR ASSUME
OUTSTANDING SARS OR MAY ACCEPT THE CANCELLATION OF OUTSTANDING SARS (WHETHER
GRANTED BY THE COMPANY OR BY ANOTHER ISSUER) IN RETURN FOR THE GRANT OF NEW SARS
FOR THE SAME OR A DIFFERENT NUMBER OF SHARES AND AT THE SAME OR A DIFFERENT
EXERCISE PRICE.  THE FOREGOING NOTWITHSTANDING, NO MODIFICATION OF A SAR SHALL,
WITHOUT THE CONSENT OF THE OPTIONEE, ALTER OR IMPAIR HIS OR HER RIGHTS OR
OBLIGATIONS UNDER SUCH SAR.

10


--------------------------------------------------------------------------------





SECTION 11. PROTECTION AGAINST DILUTION.


(A)                                  ADJUSTMENTS.  IN THE EVENT OF A SUBDIVISION
OF THE OUTSTANDING SHARES, A DECLARATION OF A DIVIDEND PAYABLE IN SHARES, A
DECLARATION OF A DIVIDEND PAYABLE IN A FORM OTHER THAN SHARES IN AN AMOUNT THAT
HAS A MATERIAL EFFECT ON THE PRICE OF SHARES, A COMBINATION OR CONSOLIDATION OF
THE OUTSTANDING SHARES (BY RECLASSIFICATION OR OTHERWISE) INTO A LESSER NUMBER
OF SHARES, A RECAPITALIZATION, REORGANIZATION, MERGER, LIQUIDATION, SPIN-OFF OR
A SIMILAR OCCURRENCE, THE COMMITTEE SHALL MAKE SUCH ADJUSTMENTS AS IT, IN ITS
REASONABLE DISCRETION, DEEMS APPROPRIATE IN ORDER TO PREVENT THE DILUTION OR
ENLARGEMENT OF RIGHTS HEREUNDER IN ONE OR MORE OF:


(I)                                     THE NUMBER OF SHARES AVAILABLE FOR
FUTURE AWARDS AND THE SHARE LIMITS UNDER SECTIONS 5(B), 5(E) AND 5(F);


(II)                                  THE NUMBER OF SHARES COVERED BY EACH
OUTSTANDING AWARD; OR


(III)                               THE EXERCISE PRICE UNDER EACH OUTSTANDING
SAR OR OPTION.


(B)                                 PARTICIPANT RIGHTS.  EXCEPT AS PROVIDED IN
THIS SECTION 11, A PARTICIPANT SHALL HAVE NO RIGHTS BY REASON OF ANY ISSUE BY
THE COMPANY OF STOCK OF ANY CLASS OR SECURITIES CONVERTIBLE INTO STOCK OF ANY
CLASS, ANY SUBDIVISION OR CONSOLIDATION OF SHARES OF STOCK OF ANY CLASS, THE
PAYMENT OF ANY STOCK DIVIDEND OR ANY OTHER INCREASE OR DECREASE IN THE NUMBER OF
SHARES OF STOCK OF ANY CLASS.


SECTION 12. EFFECT OF A CHANGE IN CONTROL.


(A)                                  MERGER OR REORGANIZATION.  IN THE EVENT
THAT THE COMPANY IS A PARTY TO A MERGER OR OTHER REORGANIZATION, OUTSTANDING
AWARDS SHALL BE SUBJECT TO THE AGREEMENT OF MERGER OR REORGANIZATION.  SUCH
AGREEMENT MAY PROVIDE, WITHOUT LIMITATION, FOR THE ASSUMPTION OF OUTSTANDING
AWARDS BY THE SURVIVING CORPORATION OR ITS PARENT, FOR THEIR CONTINUATION BY THE
COMPANY (IF THE COMPANY IS A SURVIVING CORPORATION), FOR ACCELERATED VESTING OR
FOR THEIR CANCELLATION WITH OR WITHOUT CONSIDERATION.


(B)                                 ACCELERATION.  THE COMMITTEE MAY DETERMINE,
AT THE TIME OF GRANTING AN AWARD OR THEREAFTER, THAT SUCH AWARD SHALL BECOME
FULLY VESTED AS TO ALL SHARES SUBJECT TO SUCH AWARD IN THE EVENT THAT A CHANGE
IN CONTROL OCCURS WITH RESPECT TO THE COMPANY.


SECTION 13. LIMITATIONS ON RIGHTS.


(A)                                  RETENTION RIGHTS.  NEITHER THE PLAN NOR ANY
AWARD GRANTED UNDER THE PLAN SHALL BE DEEMED TO GIVE ANY INDIVIDUAL A RIGHT TO
REMAIN AN EMPLOYEE, CONSULTANT OR DIRECTOR OF THE COMPANY, A PARENT, A
SUBSIDIARY OR AN AFFILIATE.  THE COMPANY AND ITS PARENTS AND SUBSIDIARIES AND
AFFILIATES RESERVE THE RIGHT TO TERMINATE THE SERVICE OF ANY PERSON AT ANY TIME,
AND FOR ANY REASON, SUBJECT TO APPLICABLE LAWS, THE COMPANY’S CERTIFICATE OF
INCORPORATION AND BYLAWS AND A WRITTEN EMPLOYMENT AGREEMENT (IF ANY).


(B)                                 STOCKHOLDERS’ RIGHTS.  A PARTICIPANT SHALL
HAVE NO DIVIDEND RIGHTS, VOTING RIGHTS OR OTHER RIGHTS AS A STOCKHOLDER WITH
RESPECT TO ANY SHARES COVERED BY HIS OR HER AWARD PRIOR TO THE ISSUANCE OF A
STOCK CERTIFICATE FOR SUCH SHARES.  NO ADJUSTMENT SHALL BE MADE FOR CASH
DIVIDENDS OR OTHER RIGHTS FOR WHICH THE RECORD DATE IS PRIOR TO THE DATE WHEN
SUCH CERTIFICATE IS ISSUED, EXCEPT AS EXPRESSLY PROVIDED IN SECTION 11.


(C)                                  REGULATORY REQUIREMENTS.  ANY OTHER
PROVISION OF THE PLAN NOTWITHSTANDING, THE OBLIGATION OF THE COMPANY TO ISSUE
SHARES UNDER THE PLAN SHALL BE SUBJECT TO ALL APPLICABLE LAWS, RULES AND
REGULATIONS AND SUCH APPROVAL BY ANY REGULATORY BODY AS MAY BE REQUIRED.  THE
COMPANY RESERVES THE RIGHT TO RESTRICT, IN WHOLE OR IN PART, THE DELIVERY OF
SHARES PURSUANT TO ANY AWARD PRIOR TO THE

11


--------------------------------------------------------------------------------





SATISFACTION OF ALL LEGAL REQUIREMENTS RELATING TO THE ISSUANCE OF SUCH SHARES,
TO THEIR REGISTRATION, QUALIFICATION OR LISTING OR TO AN EXEMPTION FROM
REGISTRATION, QUALIFICATION OR LISTING.


SECTION 14. WITHHOLDING TAXES.


(A)                                  GENERAL.  A PARTICIPANT SHALL MAKE
ARRANGEMENTS SATISFACTORY TO THE COMPANY FOR THE SATISFACTION OF ANY WITHHOLDING
TAX OBLIGATIONS THAT ARISE IN CONNECTION WITH HIS OR HER AWARD.  THE COMPANY
SHALL NOT BE REQUIRED TO ISSUE ANY SHARES OR MAKE ANY CASH PAYMENT UNDER THE
PLAN UNTIL SUCH OBLIGATIONS ARE SATISFIED.


(B)                                 SHARE WITHHOLDING.  IF A PUBLIC MARKET FOR
THE COMPANY’S SHARES EXISTS, THE COMMITTEE MAY PERMIT A PARTICIPANT TO SATISFY
ALL OR PART OF HIS OR HER MINIMUM WITHHOLDING OR INCOME TAX OBLIGATIONS BY
HAVING THE COMPANY WITHHOLD ALL OR A PORTION OF ANY SHARES THAT OTHERWISE WOULD
BE ISSUED TO HIM OR HER OR BY SURRENDERING ALL OR A PORTION OF ANY SHARES THAT
HE OR SHE PREVIOUSLY ACQUIRED.  SUCH SHARES SHALL BE VALUED AT THEIR FAIR MARKET
VALUE ON THE DATE WHEN TAXES OTHERWISE WOULD BE WITHHELD IN CASH.  ANY PAYMENT
OF TAXES BY ASSIGNING SHARES TO THE COMPANY MAY BE SUBJECT TO RESTRICTIONS,
INCLUDING, BUT NOT LIMITED TO, ANY RESTRICTIONS REQUIRED BY RULES OF THE
SECURITIES AND EXCHANGE COMMISSION.


SECTION 15. DURATION AND AMENDMENTS.


(A)           TERM OF THE PLAN.  THE PLAN, AS SET FORTH HEREIN, SHALL BECOME
EFFECTIVE ON THE DATE OF ITS APPROVAL BY THE COMPANY’S STOCKHOLDERS.  TO THE
EXTENT REQUIRED BY APPLICABLE LAW, THE PLAN SHALL TERMINATE ON THE DATE THAT IS
10 YEARS AFTER ITS ORIGINAL ADOPTION BY THE BOARD ON NOVEMBER 12, 2002 AND MAY
BE TERMINATED ON ANY EARLIER DATE PURSUANT TO SECTION 15(B).


(B)                                 RIGHT TO AMEND OR TERMINATE THE PLAN.  THE
BOARD MAY AMEND OR TERMINATE THE PLAN AT ANY TIME AND FOR ANY REASON.  THE
TERMINATION OF THE PLAN, OR ANY AMENDMENT THEREOF, SHALL NOT AFFECT ANY AWARD
PREVIOUSLY GRANTED UNDER THE PLAN.  NO AWARDS SHALL BE GRANTED UNDER THE PLAN
AFTER THE PLAN’S TERMINATION.  AN AMENDMENT OF THE PLAN SHALL BE SUBJECT TO THE
APPROVAL OF THE COMPANY’S STOCKHOLDERS ONLY TO THE EXTENT REQUIRED BY APPLICABLE
LAWS, REGULATIONS OR RULES.


SECTION 16. EXECUTION.

To record the adoption of the Plan by the Board, the Company has caused its duly
authorized officer to execute this Plan on behalf of the Company.

CATALYST SEMICONDUCTOR, INC.

 

 

 

By:

/s/ Thomas E. Gay III

 

 

Title: Chief Financial Officer

 

12


--------------------------------------------------------------------------------